Citation Nr: 1013322	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a left ankle 
disability (to include DJD and chronic ankle sprain). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to September 1970.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Travel Board hearing; he failed to appear for 
such hearing scheduled in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).   

Back Disability

The Veteran's claim, filed in October 2005, indicates that he 
seeks service connection for a "back condition".  

A December 1967 private emergency treatment record from 
University of Utah Hospital notes that the Veteran was seen 
following a back injury he sustained tubing.  The diagnosis 
was contusion of the back.  A contemporaneous X-ray of the 
spine was interpreted as revealing mild anterior wedging of 
T7 and T8, not associated with any secondary surrounding 
reactive changes, "suggesting that it may well represent an 
acute compression injury."  

On May 1970 service separation examination the Veteran's 
spine was noted to be normal on clinical evaluation.  In a 
medical history list he indicated that he had back trouble; 
there was no further notation or explanation.  

A December 2000 VA chest X-ray was interpreted as revealing 
compression fractures of the mid to lower thoracic spine at 
approximately T7 and T8. 

A January 2006 VA CT scan of the lumbar spine was interpreted 
as showing both thoracic and lumbar pathology.  

On February 2008 VA examination, the examiner opined that the 
Veteran's lumbar spinal stenosis did not begin in service and 
was not related to his probable compression fractures of the 
thoracic spine.  There was no comment regarding a nexus 
between any current thoracic pathology and the injury in 
service.  Consequently, the examination was inadequate, and 
another examination to secure an advisory medical opinion 
with respect to back disability is necessary.   

Left Ankle Disability

The Veteran's service treatment records are silent for 
complaints, findings, treatment, or diagnosis relating to a 
left ankle condition/disability.  On May 1970 service 
separation examination the Veteran's feet and lower 
extremities were noted as normal on clinical evaluation.  It 
was noted that, the Veteran "complains of grinding in left . 
. . ankle since 1964.  No treatment sought.  No trauma or 
swelling.  Left ankle swells after long periods of walking."

On February 2008 VA examination, the diagnosis was left ankle 
degenerative joint disease of the talar dome plus 
chondromalacia.  The examiner opined that, "The veteran's 
current left ankle condition did not begin in the service.  
He had swelling and grinding by history in the records prior 
to that.  No injury in the service, and likely etiology are 
those things prior to service plus age related." 
Governing regulation provides that, a Veteran is presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  Pursuant to 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304, in order to rebut the presumption of 
soundness on entry into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  A pre-existing injury or disease is 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

VA must provide an examination that is adequate for rating 
purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board finds that report of the Veteran's February 2008 VA 
examination pertaining to his left ankle disability is 
inadequate.  The examiner noted in essence that the Veteran's 
left ankle disability pre-existed service; however, he did 
not comment as to whether the disability increased in 
severity during/was aggravated beyond natural progression in 
service.  Therefore the opinion is inadequate to address the 
medical questions presented in this matter, and another 
examination is necessary.    

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be  examined by an orthopedist.  The 
Veteran's claims file (including this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  
Based on review of the claims file and 
examination of the Veteran the orthopedist 
should provide opinions responding to the 
following:

(a) Does the Veteran have a back 
disability (thoracic or lumbar) that is 
related to his service, and 
specifically to the back injury he 
sustained during service?  The 
explanation of rationale for the 
opinion should specifically address the 
significance of the 1967 X-ray findings 
noting thoracic pathology and the 
findings on more recent radiodiagnostic 
studies showing pathology in the same 
anatomical area.  

(b) What is the diagnosis for the 
Veteran's current left ankle 
disability?  Is it at least as likely 
as not (a 50 percent or greater 
probability) that such disability is 
related to the left ankle complaints 
noted on service separation?

(c) Is there any factual evidence in 
the record that renders it undebatable 
from a medical standpoint that a left 
ankle disability pre-existed the 
Veteran's active service?  If so, 
please identify such evidence, and also 
indicate whether there is any evidence 
in the record that renders it 
undebatable from a medical standpoint 
that such pre-existing left ankle 
disability did not increase in severity 
in service?

2.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
